             Case 2:17-cv-01512-JAM-DB Document 128 Filed 01/31/19 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA




                                                            JUDGMENT IN A CIVIL CASE

N. L.,


                     v.
                                                          CASE NO: 2:17−CV−01512−JAM−DB

CREDIT ONE BANK, ET AL.,




XX −− Jury Verdict. This action came before the Court for trial by jury. The issues
    have been tried and the jury has rendered its verdict.

         IT IS ORDERED AND ADJUDGED

           THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
           JURY VERDICT RENDERED 01/30/19




                                                      Marianne Matherly
                                                      Clerk of Court


    ENTERED: January 31, 2019


                                      by: /s/ A. Benson
                                                           Deputy Clerk
